IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 23 WM 2016
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
DERRICK RAYMOND ELLIOT,                      :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2016, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED, WITHOUT PREJUDICE to seek similar

relief in the Court of Common Pleas of Allegheny County. See Commonwealth v. Elliott,

CP-02-CR-0014878-2010 (order dated Jan. 19, 2016) (directing newly appointed

counsel to file an amended PCRA petition or a no-merit letter within 90 days).